Title: From John Adams to John Jackson, 30 December 1817
From: Adams, John
To: Jackson, John



Sir
Quincy Decbr 30th 1817

In 1774, I became acquainted with MacKean, Rodney, and Henry. Those three appeared to me to see more clearly to the End of the Biussiness than any others of the whole body. At least, they were more candid and explicit with me than any others. Mr. Henry was in Congress only in 1774, and a small part of 1775. He was called home by his State, to take care a military Command. mackean Rodney continued Members and I believe I never voted in opposition to them in any one instance
When, as it happened I was appointed to draw the plan of a treaty to be carried to France by Dr. Franklin and proposed by him Mr Deane and Mr Lee to the French court, I carefully avoided every thing that could involve us in any alliance more than a Commercial friendship. When this Plan was reported to Congress, my own most intimate Friends Samuel Adams and Richard Henry Lee differed from me in opinion. They thought there was not sufficient temptation to France to join us. They moved for cessions and concessions, which implied warranties and political alliance that I had Studiously avoided. My principle was perpetual peace, after that war should be concluded, with all Powers of Europe, and perfect Neutrality in all their future wars. This principle I was obliged to support against long arguments and able disputants, and, fortunately, carried every Point: and, in every point, MacKean and Rodney adhered to me, and Supported me, with inflexible perseverance.—And, for four years, I knew not that Mr MacKean ever differed from me in a vote Mr MacKean however was not constantly in Congress, He was soon Appointed Attorney General of Pennsylvania and afterwards Chief Justice, and the duties of those offices, though he was always a Member of Congress often necessarily prevented his attendance in the house.—While I was in Europe, nothing passed between Mr MacKean and me except now and then a few lines of introduction for a travelling friend about to cross the Atlantic. and except that my bookseller by my advice sent a quantity of those dull volumes called “A Defence” to Mr MacKean who Committed them to Mr Dobson for Sale.—Mr MacKean often expressed to me his entire Approbation of the System and concurrence in all the sentiments in that Work.—
When I met Mr MacKean again in person at Philadelphia which was in 1790, after a separation of Eleven Years and more, I found him as well as President Washington, and all his Family and all his Ministers both Houses of Congress the city of Philadelphia and all mankind, for I know not one Elecction Exception, glowing with Sanguine hopes and confident Expectations of a Revolution in France that should produce a free, democratical Republick, as Sister to ours, in the first Nation in Europe.—
I stood alone, could agree with nobody in Opinion upon that Subject. I could foresee nothing but Calamities to France and to the World, and the French Constitution of 1789 confirmed all my fears—I saw a disposition every where to enter into closer Connections with our Sister Republick and Unite with her in a War against all her Ennemies.—Mr MacKean was arranged with Mr Mifflin Mr Sargent Dr Huchinson Mr Rittenhouse, Mr Gallatin, Mr Finley Mr Swanwick, and even my bosom Friend Dr Rush, in this Enthusiasm for the French Revolution and a closer connection, and an Alliance, Offensive and defensive with our young sister Democratical Republick at the head of all Europe.—
This appeared to me not only a total departure from our old system, “Friendship with all Nations, but entangling alliances with none” as fully understood and determined by Congress; but a policy which must be ruinous and destructive to our Country.—From this source arose, I will not say a Separation or an Allienation between Mr MacKean and me, for we still continued on terms of Mutual Civility; but a cessation of that Intimacy which had formerly subsisted between Us.—But it was impossible that either of us should ever forget the other.—
I wish I could extend this letter; but it is impossible—If I regret the infirmities of Age, it is not because they announce the rapid approach of the End of my life; but because they disable me to associate my own and Correspond with my Friends according to their Wishes and my own.—And this must be my Opologey for the shortness of this letter—
from your very humble Servant
John Adams—